Proposed Amendments
1. A computer-implemented method for controlling the display of content on a plurality of content delivery channels to mitigate potential confounds, comprising:
receiving temporal reach data for each content delivery channel, wherein the temporal reach data relates to the period of time over which content may influence behavior of a content recipient;
receiving spatial reach data for each content delivery channel, wherein the spatial reach data relates to the region in which the content recipient will likely take action after receiving content from the content delivery channel;
defining at a plurality of hierarchical temporal-spatial units (HTSUs) based on the temporal reach data and the spatial reach data, wherein at least two of the plurality of the HTSUs are spatially separated, wherein at least one HTSU has a response area based on the spatial reach data;
deriving the response area of the at least one HTSU by receiving a temporal reach factor radius;
modifying the temporal reach factor radius to find a response area radius of the at least one HTSU;
receiving content data comprising information about a plurality of different pieces of content;
receiving confound data for at least some of the plurality of different pieces of content, wherein confound data includes data about which pieces of content are being compared against one another;
using a processor of a computer, assigning the plurality of different pieces of content to the plurality of content delivery channels, wherein the plurality pieces of content are assigned such that two pieces of content being compared against one another are not assigned one of the plurality of HTSUs; and
distributing the plurality of different pieces to the plurality of content delivery channels.
/TIMOTHY R NEWLIN/            Examiner, Art Unit 2424